

SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (the “Second Amendment”) dated July
28, 2006, is by and among ePlus inc., a Delaware corporation (“ePlus”), the
Subsidiaries of ePlus signatory hereto (including ePlus, each individually a
“Borrower” and collectively, the “Borrowers”), the Banks signatory hereto (the
“Banks”), and National City Bank, as Administrative Agent for the Banks (the
“Administrative Agent”).


BACKGROUND
 
A.  Pursuant to that certain Credit Agreement dated September 23, 2005, by and
among the Borrowers, the Banks, and the Administrative Agent, as amended by a
First Amendment to Credit Agreement, dated July 11, 2006 (as the same may be
modified and amended from time to time, including by this Second Amendment, the
“Credit Agreement”), the Banks agreed, inter alia, to extend to the Borrowers a
revolving credit facility in the maximum aggregate principal amount of
$35,000,000.


B.  The Borrowers did not deliver their annual audited financial statements
prior to May 31, 2006, as required by Section 5.1(a) of the Credit Agreement,
which event was waived through July 28, 2006, pursuant to the First Amendment,
and did not deliver their “Projections” for 2007 prior to June 30, 2006, as
required by Section 5.1(d) of the Credit Agreement (the “Delivery Event”), and
have advised the Banks that they will be unable to deliver their 2006 annual
financial statements in the timeframe set forth in the First Amendment.


C.  The Borrowers have requested an extension of the delivery date requirements
for their 2006 annual financial statements and Projections for 2007, as
described above, to which the Banks are willing to agree, on the terms and
subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:


1.  Definitions.


(a)  General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.


(b)  Additional Definition. The following additional definition shall be added
to Article 1 of the Credit Agreement to read in its entirety as follows:


“Second Amendment” means the Second Amendment to this Agreement dated July 28,
2006.


(c)  Amended Definition. The following definition in Article 1 of the Credit
Agreement shall be amended and restated to read in its entirety as follows:


“EBIT” means the sum, for the Parent and its Subsidiaries on a consolidated
basis, of (a) Net Income, plus (b) amounts deducted for interest and taxes,
minus (c) income from extraordinary items, plus (d) losses from extraordinary
items.



“EBITDA” means the sum of (i) EBIT, plus (ii) for the Parent and its
Subsidiaries on a consolidated basis, of amounts deducted from Net Income for
depreciation and amortization.


2.  Representations and Warranties. Each Borrower hereby represents and warrants
to the Administrative Agent and each Bank that, except as to the Delivery Event,
as to such Borrower:


(a)  Representations. each of the representations and warranties of such
Borrower contained in the Credit Agreement and/or the other Loan Documents are
true, accurate and correct in all material respects on and as of the date hereof
as if made on and as of the date hereof, except to the extent such
representation or warranty was made as of a specific date;


(b)  Power and Authority. (i) such Borrower has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Second Amendment and any other
documents which the Banks require such Borrower to deliver hereunder (this
Second Amendment and any such additional documents delivered in connection with
the Second Amendment are herein referred to as the “Amendment Documents”); (ii)
such Borrower is in good standing in its jurisdiction of organization and each
additional jurisdiction in which it is required to be so qualified; and (iii)
all actions, corporate or otherwise, necessary or appropriate for the due
execution and full performance by the Borrower of the Second Amendment have been
adopted and taken and, upon their execution, the Credit Agreement, as amended by
this Second Amendment will constitute the valid and binding obligations of the
Borrower enforceable in accordance with their respective terms;


(c)  No Violations of Law or Agreements. the making and performance of the
Second Amendment will not violate any provisions of any law or regulation,
federal, state, local, or foreign, or the organizational documents of such
Borrower, or result in any breach or violation of, or constitute a default or
require the obtaining of any consent under, any agreement or instrument by which
such Borrower or its property may be bound;
 
(d)  No Default. no Default or Event of Default has occurred and is continuing;
and


(e)  No Material Adverse Effect. No Material Adverse Effect has occurred since
September 23, 2005.


3.  Conditions to Effectiveness of Amendment. This Second Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Banks:


(a)  Second Amendment. this Second Amendment, duly executed by the Borrowers and
the Banks;


(b)  Consent and Waivers. copies of any consents or waivers necessary in order
for the Borrowers to comply with or perform any of its covenants, agreements or
obligations contained in any agreement, which are required as a result of the
Borrowers’ execution of this Second Amendment, if any; and


(c)  Other Documents and Actions. such additional agreements, instruments,
documents, writings and actions as the Banks may reasonably request.
 
 
 
-2-
4.  Limited Waiver and Consent; Ratification. Subject to the terms and
conditions of this Second Amendment, the Banks and Administrative Agent hereby
waive the Delivery Event (provided that the delivery of the required Projections
for 2007 pursuant to Section 5.1(d) of the Credit Agreement as amended hereby,
occurs not later than August 31, 2006) and consent to the extension of the
delivery date for the 2006 audited financial statements, pursuant to Section
5.1(a), to a date not later than August 31, 2006. Except as stated in the
preceding sentence, the execution, delivery and performance of this Second
Amendment shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Banks under the Credit Agreement or any Loan
Document, or constitute a waiver of any provision thereof. Except as expressly
modified hereby, all terms, conditions and provisions of the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed by any Borrower. Nothing contained herein
constitutes an agreement or obligation by the Administrative Agent or any Bank
to grant any further amendments to any of the Loan Documents.


5.  Acknowledgments. To induce the Banks to enter into this Second Amendment,
each Borrower acknowledges, agrees, warrants, and represents that:


(a)  Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) the Loan
Documents are valid and enforceable against, and all of the terms and conditions
of the Loan Documents are binding on, the Borrowers; (ii) the liens and security
interests granted to the Administrative Agent by the Borrowers pursuant to the
Loan Documents are valid, legal and binding, properly recorded or filed and
first priority perfected liens and security interests; and (iii) the Borrowers
hereby waive any and all defenses, set-offs and counterclaims which they,
whether jointly or severally, may have or claim to have against the
Administrative Agent or any Bank as of the date hereof.


(b)  No Waiver of Existing Defaults. Other than the Delivery Event, no Default
or Event of Default exists immediately before or immediately after giving effect
to this Second Amendment. Nothing in this Second Amendment nor any communication
between the Administrative Agent, any Bank, any Borrower or any of their
respective officers, agents, employees or representatives shall be deemed to
constitute a waiver of (i) any Default or Event of Default arising as a result
of the foregoing representation proving to be false or incorrect in any material
respect; or (ii) any rights or remedies which the Administrative Agent or any
Bank has against any Borrower under the Credit Agreement or any other Loan
Document and/or applicable law, with respect to any such Default or Event of
Default arising as a result of the foregoing representation proving to be false
or incorrect in any material respect.


6.  Binding Effect. This Second Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


7.  Governing Law. This Second Amendment and all rights and obligations of the
parties hereunder shall be governed by and be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
Pennsylvania or federal principles of conflict of laws.


8.  Headings. The headings of the sections of this Second Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Second
Amendment.


9.  Counterparts. This Second Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original.

 
 
-3-
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed under seal by their duly authorized officers,
all as of the day and year first written above.
 
ePLUS inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Group, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Government, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Capital, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
-4-

                       
                               NATIONAL CITY BANK
 
By: /s/ Michael J. Labrum
Name:  Michael J. Labrum
Title: Senior Vice President


 
BRANCH BANKING AND TRUST COMPANY OF
VIRGINIA
 
By: /s/ Ron Gudbrandsen       
Name: Ron Gudbrandsen
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-5-